Opinion
Per Curiam:
In accordance with Douglas v. California, 372 U.S. 353 (1963), and Commonwealth ex rel. Cunningham v. Maroney, 421 Pa. 157, 218 A. 2d 811 (1966), the order is vacated and the record remanded with instructions to the court below to hold an evidentiary hearing to determine whether appellant knowingly and intelligently waived his right to counsel on appeal. If the court finds that the right to counsel on appeal was not waived, appellant shall be permitted to appeal nunc pro tunc and counsel shall be appointed to represent appellant in prosecuting that appeal.